Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 1 of 78 Page ID #:1




  1 QUINN EMANUEL URQUHART
      & SULLIVAN, LLP
  2 Kevin P.B. Johnson (Bar No. 177129)
    kevinjohnson@quinnemanuel.com
  3 Todd M. Briggs (Bar No. 209282)
    toddbriggs@quinnemanuel.com
  4 555 Twin Dolphin Drive, 5th Floor
    Redwood Shores, California 94065
  5 Telephone: (650) 801-5000
    Facsimile: (650) 801-5100
  6
    Attorneys for Plaintiffs
  7 NANTWORKS, LLC and NANT HOLDINGS IP, LLC
  8
  9                      UNITED STATES DISTRICT COURT
 10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 11
 12 NANTWORKS, LLC, a Delaware                CASE NO.: 2:20-cv-7872
    limited liability company, and NANT
 13 HOLDINGS IP, LLC, a Delaware              COMPLAINT FOR PATENT
    limited liability company,                INFRINGEMENT, COPYRIGHT
 14                                           INFRINGEMENT, TRADE SECRET
                  Plaintiffs,                 MISAPPROPRIATION, AND
 15                                           BREACH OF CONTRACT
          vs.
 16                                           JURY TRIAL DEMANDED
    BANK OF AMERICA
 17 CORPORATION, a Delaware                   Trial Date:         None Set
    corporation, and BANK OF
 18 AMERICA, N.A., a national banking
    association,
 19
                  Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                     Case No.: 2:20-cv-7872
                           COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                               TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 2 of 78 Page ID #:2




  1         Plaintiffs NantWorks, LLC and Nant Holdings IP, LLC (“Nant IP”)
  2 (collectively, “NantWorks” or “Plaintiffs”), through their attorneys and for their
  3 claims against Defendants Bank of America Corporation (“BAC”) and Bank of
  4 America, N.A. (“BNA”) (collectively, “BoA” or “Defendants”), allege as follows:
  5                                      THE PARTIES
  6         1.     Plaintiff NantWorks, LLC is a Delaware limited liability company with
  7 its principal place of business at 9920 Jefferson Boulevard, Culver City, CA 90232.
  8         2.     Plaintiff Nant Holdings IP, LLC is a Delaware limited liability company
  9 with its principal place of business at 9920 Jefferson Boulevard, Culver City, CA
 10 90232.
 11         3.     Upon information and belief, Defendant Bank of America Corporation
 12 is a Delaware corporation with its principal place of business at Bank of America
 13 Corporate Center, 100 N. Tryon Street, Charlotte, NC 28255.
 14         4.     Upon information and belief, Defendant Bank of America, N.A. is a
 15 federally chartered national banking association organized and existing under the laws
 16 of the United States and a wholly owned subsidiary of Bank of America Corporation,
 17 with its principal place of business at Bank of America Corporate Center, 100 N.
 18 Tryon Street, Charlotte, NC 28255.
 19                             JURISDICTION AND VENUE
 20         5.     This civil action contains claims for patent infringement arising under
 21 the patent laws of the United States, 35 U.S.C. § 1 et seq.
 22         6.     This civil action contains claims for copyright infringement arising under
 23 the copyright laws of the United States, 17 U.S.C. § 1 et seq.
 24         7.     This civil action contains claims for trade secret misappropriation arising
 25 under the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq.
 26         8.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and
 27 1338(a) because this action arises under the patent laws of the United States, 35
 28 U.S.C. § 1 et seq., the copyright laws of the United States, 17 U.S.C. § 1 et seq., and
                                               -1-                        Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 3 of 78 Page ID #:3




  1 the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq.
  2         9.     This Court has supplemental jurisdiction over NantWorks’ state law
  3 claims pursuant to 28 U.S.C. §1367(a).
  4         10.    This Court has personal jurisdiction over BoA because it has committed
  5 acts in this District that give rise to all acts of infringement and misappropriation
  6 asserted herein. This Court also has personal jurisdiction over BoA because it has
  7 substantial, systematic and continuous contacts with this District. BoA has a regular
  8 and established place of business in the State of California and in this District,
  9 including operating hundreds of bank branches and ATMs in California and in this
 10 judicial District, and conducts business with its customers residing in this District both
 11 through its bank branches and ATMs and its online and mobile banking services.
 12         11.    BoA has committed and continues to commit acts of infringement in
 13 violation of 35 U.S.C. § 271, and has made, used, marketed, distributed, offered for
 14 sale, sold, and/or imported infringing products in the State of California, including in
 15 this District, and engaged in infringing conduct within and directed at or from this
 16 District. For example, on information and belief, BoA has numerous customers who
 17 utilize BoA’s mobile check deposit software for mobile check deposit, thereby
 18 infringing and causing BoA to infringe the Asserted Patents.
 19         12.    Venue is proper in this District under the provisions of 28 U.S.C.
 20 §§ 1391 and 1400(b) at least because a substantial part of the events or omissions
 21 giving rise to the claims occurred in this judicial district, and because BoA has
 22 committed acts of infringement in this District and has a regular and established place
 23 of business in this District.
 24                                    INTRODUCTION
 25         13.    This dispute is based on BoA’s unauthorized use and misappropriation
 26 of NantWorks’ pioneering image recognition technology in BoA’s widely used
 27 mobile check deposit solution.
 28         14.    In early 2010, Matt Calman, a BoA executive, witnessed a demonstration
                                                -2-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 4 of 78 Page ID #:4




  1 of NantWorks’ image recognition technology.1          He was “very impressed” by
  2 NantWorks’ technology and approached NantWorks regarding a partnership
  3 involving image recognition solutions for mobile devices. The companies then
  4 entered into a series of agreements that would allow BoA to evaluate NantWorks’
  5 image recognition technology and for both companies to collaborate in
  6 commercializing this technology in new and impactful applications, including mobile
  7 check deposit.
  8         15.   Pursuant to their agreements, during 2011 and 2012 NantWorks
  9 developed mobile check deposit software that vastly outperformed BoA’s then
 10 existing solution. BoA was intrigued by the performance of NantWorks’ mobile
 11 check deposit software and led NantWorks to believe that BoA would incorporate
 12 NantWorks’ mobile check deposit software into the commercial version of BoA’s
 13 Mobile Banking application and compensate NantWorks for the use of its technology.
 14 After delivering a complete version of NantWorks’ software and related confidential
 15 technical information, however, NantWorks did not receive further updates on the
 16 project. NantWorks assumed that BoA decided to pursue its existing technology.
 17         16.    Several years later, NantWorks uncovered information demonstrating
 18 that BoA not only continued to use NantWorks’ software without authorization, but
 19 that BoA had incorporated NantWorks’ proprietary image recognition technology and
 20 NantWorks’ intellectual property into its mobile check deposit solution. As explained
 21 below, BoA’s actions give rise to NantWorks’ claims for patent infringement,
 22 copyright infringement, trade secret misappropriation, and breach of contract.
 23
 24
 25
 26     1
         Formed in 2011, NantWorks (through predecessor companies) acquired a
 27 number of image recognition companies, including IPPLEX in August 2010 and
    Evryx in February 2011. Reference to Nantworks in this Complaint refers to both
 28 Nantworks and its predecessor entities including IPPLEX and Evryx.
                                              -3-                     Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 5 of 78 Page ID #:5




  1                              FACTUAL BACKGROUND
  2                            NantWorks, Evryx, and IPPLEX
  3         17.    NantWorks was formed in 2011 to, among other things, develop
  4 solutions to real-world machine vision and image recognition challenges. NantWorks
  5 recognized the benefits of using mobile devices to recognize features in digital images
  6 and the application of such technology to numerous industries, including financial
  7 services.     To expand its depth in this field, NantWorks (through predecessor
  8 companies) acquired a number of image recognition companies, including IPPLEX
  9 in August 2010 and Evryx in February 2011.
 10         18.    Evryx had developed and patented fundamental image recognition
 11 technology in the early 2000s. Its technology allowed mobile devices to capture
 12 images/video, recognize specific features in the images/video, and provide
 13 information associated with the recognized features to users. Evryx’s technology was
 14 years ahead of its time, being developed well before the introduction of the first
 15 iPhone in 2007 and other early smartphones. Indeed, Evryx’s technology was
 16 developed when mobile phones had very limited functionality and certainly nothing
 17 approaching the image recognition technologies that are in use today. For example,
 18 one of the most successful mobiles phones released in the early 2000s was the Nokia
 19 3310 shown below, which did not include any capability for image recognition
 20 technology, let alone an integrated camera2:
 21
 22
 23
 24
 25
 26
 27
 28     2
            https://en.wikipedia.org/wiki/Nokia_3310#/media/File:Nokia_3310_blue.jpg
                                               -4-                     Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 6 of 78 Page ID #:6




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18        19.   In 2006, IPPLEX was formed to develop innovative image recognition
 19 technologies. By April 2010, IPPLEX had developed its Money Reader application,
 20 which allowed the visually impaired to use smartphones to, for example, recognize
 21 and identify U.S. currency. IPPLEX’s products were the subject of significant
 22 industry acclaim. For example, IPPLEX’s products were awarded first place in the
 23 Cellular Telecommunications and Internet Association’s Emerging Technology
 24 Awards for 2010, and also selected as the winner of the Federal Communications
 25 Commission’s Chairman’s Awards for Advancements in Accessibility in 2011.
 26                          BoA’s Evaluation of NantWorks’
 27                            Image Recognition Technology
 28        20.   After the introduction of the iPhone in 2007 and the widespread adoption
                                                -5-                       Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 7 of 78 Page ID #:7




  1 of smartphones in the late 2000s, the banking industry began to recognize the
  2 importance of mobile banking. Banks soon realized that one of the most important
  3 mobile banking offerings was the ability to deposit checks using mobile devices. By
  4 eliminating the need for customers to deposit checks at brick and mortar branches,
  5 banks and their customers could save significant time and money using mobile check
  6 deposits. BoA has specifically attributed its mobile banking growth to its ability to
  7 achieve savings by closing branches and reducing headcount.3 Indeed, BoA’s CEO
  8 Brian Moynihan recently described mobile check deposits as offering “tenfold”
  9 savings to BoA over physical deposits.4
 10         21.   In April 2010, NantWorks5 demonstrated its image recognition
 11 technology to attendees of an industry conference. Matt Calman – a Senior Vice
 12 President and Research and Development Executive at BoA who was involved in
 13 developing new banking applications – attended the conference and witnessed
 14 NantWorks’ demonstration. Immediately after the demonstration, Mr. Calman called
 15 NantWorks’ image recognition technology “very impressive.”
 16         22.   That same month, Mr. Calman reached out to NantWorks and expressed
 17 interest in having NantWorks develop image recognition technologies for BoA. At
 18 that time, on information and belief, the mobile check deposit solution BoA was
 19 developing suffered from significant performance issues.
 20         23.   Shortly after Mr. Calman reached out to NantWorks, the parties entered
 21 into the first of a series of agreements that enabled BoA to evaluate NantWorks’
 22 image recognition technology for potential use by BoA in its mobile check deposit
 23 software. These agreements allowed BoA to use confidential technical information
 24
 25     3
           https://www.businessinsider.com/bank-branches-around-the-world-are-
 26 shrinking-in-favor-of-digital-models-2016-10
       4
           https://www.nasdaq.com/articles/bank-america-corp-bac-q1-2019-earnings-
 27
    call-transcript-2019-04-16?amp
 28    5
           NantWorks completed its acquisition of IPPLEX in August 2010.
                                             -6-                      Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 8 of 78 Page ID #:8




  1 provided by NantWorks in a very limited way – that is, only for the purpose of
  2 evaluating NantWorks’ technology for potential use in BoA’s mobile check deposit
  3 solution. The agreements prohibited BoA from using NantWorks’ technology and
  4 confidential information for any other purpose. The agreements also prohibited BoA
  5 from using NantWorks’ confidential information for any purpose following the end
  6 of the evaluation.
  7         24.   As the partnership between BoA and NantWorks progressed, they
  8 entered into a collaboration agreement dated October 31, 2011. This agreement,
  9 which included limited use restrictions like BoA and NantWorks’ earlier agreements,
 10 made clear that NantWorks maintained all rights to all image recognition technology
 11 that it developed in connection with its partnership with BoA as well as its preexisting
 12 image recognition technology.       It also required BoA to return or destroy any
 13 confidential information disclosed by NantWorks upon termination of the agreement.
 14 The collaboration agreement had a term of two years and any rights granted to the
 15 parties terminated upon its expiration.
 16         25.   In November 2011, BoA and NantWorks met to discuss next steps under
 17 their collaboration agreement. NantWorks agreed to begin development of a mobile
 18 check deposit solution that addressed the issues exhibited by BoA’s existing solution.
 19 During the course of this development effort, BoA’s input was limited to describing
 20 issues with BoA’s existing mobile check deposit solution and identifying high-level
 21 user experience features they desired. NantWorks understood that if it was able to
 22 develop a mobile check deposit solution that performed better than BoA’s mobile
 23 check deposit solution, BoA would incorporate NantWorks’ solution into its mobile
 24 banking application and compensate NantWorks for the use of its technology and
 25 intellectual property.
 26         26.   By March 2012, NantWorks had developed the first version of its
 27 proprietary mobile check deposit software. Over the next several months NantWorks
 28 continued its development efforts, improving its mobile check deposit software to
                                            -7-                      Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 9 of 78 Page ID #:9




  1 greatly increase its processing speed, consumer usability, and overall reliability. By
  2 June 2012, NantWorks’ software included fast and reliable optical character
  3 recognition (“OCR”) for routing and account numbers on paper checks and a video-
  4 based image viewfinder that automatically captured paper check images (“auto-
  5 capture”) of sufficient quality for processing. NantWorks’ software also consistently
  6 detected errors that BoA’s existing mobile check deposit solution had failed to detect
  7 with sufficient accuracy for consumer use.          These included error detection for
  8 overlapping check images and verification that a user was attempting to deposit U.S.-
  9 based checks.
 10         27.    To enable BoA to evaluate NantWorks’ mobile check deposit solution,
 11 NantWorks provided BoA with complete demonstration applications which included
 12 NantWorks proprietary mobile check deposit technology.
 13         28.    In June and July of 2012, BoA performed testing of NantWorks’ mobile
 14 check deposit software against its own mobile check deposit software. This testing
 15 revealed the superiority of NantWorks’ technology and showed that BoA’s software
 16 relied on an image capture method that was slow, unreliable, and too cumbersome for
 17 its customers to consider useful. For example, BoA’s testing showed that NantWorks’
 18 software was able to process a check image over ten times faster than BoA’s existing
 19 solution. BoA also determined that NantWorks’ software provided a much more
 20 accurate check screening mechanism, with a lower proportion of checks falsely
 21 accepted and falsely declined compared to BoA’s solution. Based on its testing
 22 results, BoA expressed serious concerns about the viability of its mobile check deposit
 23 software for consumer use.
 24         29.    Upon information and belief, in July of 2012, even though it knew its
 25 existing solution was far inferior to NantWorks’ solution, BoA released the first
 26 commercial version of its Mobile Banking application which included its mobile
 27 check deposit software. On information and belief, BoA did so because it was under
 28 pressure to remain competitive with other banks that had already released commercial
                                              -8-                         Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 10 of 78 Page ID #:10




   1 mobile check deposit capabilities to their customers.
   2        30.    During the remainder of 2012, BoA continued to express its desire to
   3 implement NantWorks’ mobile check deposit software in BoA’s Mobile Banking
   4 application. For example, BoA informed NantWorks that it was looking closely at
   5 NantWorks’ software, that BoA hoped to put that software into production, and
   6 reached out to NantWorks to begin commercial licensing discussions.
   7        31.    In early 2013, NantWorks continued to believe that BoA intended to
   8 implement its mobile check deposit software in BoA’s Mobile Banking application.
   9 NantWorks’ shared additional information about its mobile check deposit solution
  10 with BoA, including developer manuals and header files. The headers files included
  11 information that allowed BoA to incorporate NantWorks’ mobile check deposit
  12 technology into its own mobile checking application. The source code and algorithms
  13 implemented in NantWorks’ mobile check deposit software was and is extremely
  14 sensitive and included NantWorks’ trade secrets.        And as had been the case
  15 throughout 2011 and 2012, the information NantWorks shared was only to be used
  16 for evaluation purposes.
  17        32.    After providing this additional information regarding NantWorks’
  18 mobile check deposit software to BoA in early 2013, BoA began to express less
  19 interest and ultimately ceased communications with NantWorks about the project.
  20               BoA’s Improper and Unauthorized Use of NantWorks’
  21                            Image Recognition Technology
  22        33.    After 2013, NantWorks believed that BoA had decided to continue to
  23 develop its own mobile check deposit technology.          Consequently, NantWorks
  24 believed that BoA would honor its agreements to cease all use of and return or destroy
  25 NantWorks’ confidential information pursuant to the parties’ agreements.
  26        34.    In the Spring of 2018, NantWorks discovered that the mobile check
  27 deposit software it provided to BoA continued to be used by BoA after the conclusion
  28 of prior work between NantWorks and BoA. This discovery resulted from a detailed
                                           -9-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 11 of 78 Page ID #:11




   1 investigation into a software development database that was used for testing and
   2 debugging purposes during the development of NantWorks’ mobile check deposit
   3 software many years earlier. This database recorded certain reports that included
   4 information about uses of NantWorks’ mobile check deposit software, including
   5 when the software was used. NantWorks discovered a large number of reports that
   6 occurred after the collaboration with BoA ended in 2013. Upon further investigation,
   7 NantWorks determined that these reports could have only originated from the
   8 software that it provided to BoA under the parties’ prior agreements. Additionally,
   9 information within the reports indicated that the use of NantWorks’ software
  10 originated from BoA networks or networks that appeared to be affiliated with BoA.
  11        35.    NantWorks also investigated the timing of the reports in relation to
  12 changes made to BoA’s mobile check deposit software. This analysis revealed that
  13 there were several periods of time where a high number of reports originated from
  14 BoA or BoA affiliated networks followed thereafter by changes to BoA’s software
  15 that significantly improved its mobile check deposit functionality for users. For
  16 example, following the 2014 unauthorized use of NantWorks’ mobile check deposit
  17 software as reflected in the development database, BoA implemented automatic
  18 image capture and confirmation features, which were developed by NantWorks and
  19 found in NantWorks’ proprietary mobile check deposit software.
  20        36.    The software development database continued to receive reports into the
  21 Spring of 2018.      The reports permanently stopped, however, after NantWorks
  22 discovered the reports in the Spring of 2018 and subsequently requested a meeting
  23 with BoA to discuss its unauthorized use of NantWorks’ intellectual property.
  24              The Importance of BoA’s Mobile Check Deposit Solution
  25        37.    Mobile check deposits have become a critical aspect of BoA’s business.
  26 For example, BoA’s press releases touted the fact that by the first quarter of 2016 its
  27
  28
                                              -10-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 12 of 78 Page ID #:12




   1 customers “used their mobile devices to deposit more than 254,000 checks daily” 6 a
   2 figure which rose to over 340,000 checks daily by the second quarter of 2017.7 By
   3 the fourth quarter of 2018, BoA’s customers were depositing over 390,000 checks via
   4 mobile devices daily8 and in 2019, BoA’s CEO Brian Moynihan noted on an earnings
   5 call that “77% of [BoA’s] deposit transactions are now done through digital means.”9
   6                        NantWorks’ Image Recognition Patents
   7         38.   NantWorks has developed a patent portfolio in the field of image
   8 recognition, currently numbering over 120 issued patents. These patents originated
   9 with Evryx and are based on Evryx’s fundamental image recognition technology.
  10 NantWorks’ imaging recognition patent portfolio includes the following United
  11 States Patents that are being asserted in this case (“Asserted Patents”).
  12         39.   The United States Patent Office issued U.S. Patent No. 7,881,529, titled
  13 “Data capture and identification system and process” (the “’529 patent”). The ’529
  14 patent issued on February 1, 2011. A true and correct copy of the ’529 patent is
  15 attached hereto as Exhibit A.
  16         40.   The United States Patent Office issued U.S. Patent No. 7,899,252, titled
  17 “Object information derived from object images” (the “’252 patent”). The ’252 patent
  18 issued on March 1, 2011. A true and correct copy of the ’252 patent is attached hereto
  19 as Exhibit B.
  20         41.   The United States Patent Office issued U.S. Patent No. 8,326,038, titled
  21 “Object information derived from object images” (the “’038 patent”). The ’038 patent
  22
         6
  23        https://newsroom.bankofamerica.com/press-releases/consumer-banking/fess-
       majority-americans-deny-their-smartphone-behaviors
  24     7
          https://newsroom.bankofamerica.com/press-releases/consumer-
  25 banking/keeping-digital-natives
         8
  26        https://newsroom.bankofamerica.com/press-releases/consumer-banking/bank-
       americas-ericar-surpasses-6-million-users
  27
         9
            https://www.nasdaq.com/articles/bank-america-corp-bac-q1-2019-earnings-
  28 call-transcript-2019-04-16?amp
                                             -11-                      Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 13 of 78 Page ID #:13




   1 issued on December 4, 2012. A true and correct copy of the ’038 patent is attached
   2 hereto as Exhibit C.
   3        42.      The United States Patent Office issued U.S. Patent No. 8,463,030, titled
   4 “Image capture and identification system and process” (the “’030 patent”). The ’030
   5 patent issued on June 11, 2013. A true and correct copy of the ’030 patent is attached
   6 hereto as Exhibit D.
   7        43.      The United States Patent Office issued U.S. Patent No. 8,478,036, titled
   8 “Image capture and identification system and process” (the “’036 patent”). The ’036
   9 patent issued on July 2, 2013. A true and correct copy of the ’036 patent is attached
  10 hereto as Exhibit E.
  11        44.      The United States Patent Office issued U.S. Patent No. 8,520,897, titled
  12 “Object information derived from object images” (the “’897 patent”). The ’897 patent
  13 issued on August 27, 2013. A true and correct copy of the ’897 patent is attached
  14 hereto as Exhibit F.
  15        45.      The United States Patent Office issued U.S. Patent No. 9,031,278, titled
  16 “Image capture and identification system and process” (the “’278 patent”). The ’278
  17 patent issued on May 12, 2015. A true and correct copy of the ’278 patent is attached
  18 hereto as Exhibit G.
  19        46.      The United States Patent Office issued U.S. Patent No. 9,324,004, titled
  20 “Image capture and identification system and process” (the “’004 patent”). The ’004
  21 patent issued on April 26, 2016. A true and correct copy of the ’004 patent is attached
  22 hereto as Exhibit H.
  23        47.      The Asserted Patents identify Wayne C. Boncyk and Ronald H. Cohen
  24 as inventors.
  25        48.      The claims of the Asserted Patents are directed to technological
  26 improvements in the way mobile computing systems operate. Specifically, the claims
  27 relate to improved machine vision techniques that enable mobile computing systems
  28 to capture images of physical objects, process those images, and then return
                                          -12-                     Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 14 of 78 Page ID #:14




   1 information relating to those objects to the user of the mobile computing system based
   2 solely on remotely acquired data associated with the physical object. See, e.g., ’529
   3 patent at 3:56-64 (“The present invention includes a novel process whereby
   4 information such as Internet content is presented to a user based solely on a remotely
   5 acquired data of a physical object. Although coded information can be included in
   6 the remotely acquired image, it is not required since no additional information about
   7 a physical object, other than its image, needs to be encoded in the linked object. There
   8 is no need for any additional code or device, radio, optical or otherwise, to be
   9 embedded in or affixed to the object.”). As the specifications of the Asserted Patents
  10 explain, various prior art techniques were used to associate physical objects with
  11 digital information, such as applying a barcode or a radio or optical transceiver to the
  12 object to locate the information. E.g., id. at 2:13-19 (“Traditional methods for linking
  13 objects to digital information, including applying a barcode, radio or optical
  14 transceiver or transmitter, or some other means of identification to the object, or
  15 modifying the data or object so as to encode detectable information in it, are not
  16 required because the data or object can be identified solely by its visual
  17 appearance.”). Unlike the inventions described in the Asserted Patents, these
  18 techniques required the physical manipulation of the physical object to allow linking
  19 of information to the object. For example, in the case of a barcode, the barcode is
  20 physically applied to the object, requiring time and effort to allow the object to be
  21 identifiable. Such modification of an object may also be undesirable as it may
  22 disfigure the desired appearance of the object. E.g., id. at 1:32-34 (“There is a need
  23 to identify an object that has been digitally captured from a database of images
  24 without requiring modification or disfiguring of the object”).
  25         49.   In addition, the claims of the Asserted Patents involve novel
  26 combinations of elements relating to machine vision techniques and specific
  27 applications of those techniques, not merely the recitation of well-understood, routine,
  28 or conventional technologies or components. The use of these machine vision
                                          -13-                    Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 15 of 78 Page ID #:15




   1 techniques to identify physical objects and subsequently associate such physical
   2 objects to information relating to the object based solely on remotely acquired data
   3 associated with the object was not well-known, understood, or routine at the time of
   4 the inventions of the Asserted Patents and provided a specific improvement over prior
   5 art systems and methods.
   6         50.     Nant IP is the owner of all rights, title, and interest in and to the Asserted
   7 Patents, with the full and exclusive right to bring suit to enforce the Asserted Patents,
   8 including the right to recover for past damages.
   9         51.     The Asserted Patents are valid and enforceable under the United States
  10 Patent Laws.
  11                                  BoA’s Accused Products
  12         52.     Through its Bank of America Mobile Banking application, BoA offers
  13 its mobile check deposit feature to its customers, including individuals and business.
  14 On information and belief, BoA controls and operates various computers, servers,
  15 software, and other infrastructure that operates and supports its Mobile Banking
  16 application and mobile check deposit feature. The Bank of America Mobile Banking
  17 application, its mobile check deposit feature, and the computers, servers, software,
  18 and other infrastructure related to the Bank of America Mobile Banking application
  19 and its mobile check deposit feature are referred to herein as the “BoA Accused
  20 Products.”
  21               BoA’s Knowledge of the Asserted Patents Prior to This Case
  22         53.     On information and belief, BoA had knowledge of each of the Asserted
  23 Patents prior to the filing of this Complaint.
  24         54.     For example, on November 2, 2011, NantWorks notified nine BoA
  25 employees, including Matt Calman, that “NantWorks owns patents covering linking
  26 objects to content via mobile phones and visual identification, including image
  27 recognition, barcodes, QR codes, other symbols, optical character recognition, and
  28 augmented reality” and specifically identified, among others, the ’529 and ’252
                                            -14-                      Case No.: 2:20-cv-7872
                                  COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                      TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 16 of 78 Page ID #:16




   1 patents as patents that “cover capturing an image of an object, identifying the object
   2 based on image/object recognition, barcode, or symbol recognition, providing an
   3 information address related to the object, and accessing information at that address.”
   4 BoA was thus well aware of these patents and their applicability to their and their
   5 customers’ use of their mobile check deposit feature. In fact, BoA cited the same
   6 patents that NantWorks identified on November 2, 2011 during the prosecution of
   7 patents BoA was pursuing at that time relating to their mobile check deposit feature.
   8 Specifically, BoA cited these patents in an Information Disclosure Statement for a
   9 patent application naming Matt Calman as an inventor submitted to the United States
  10 Patent and Trademark Office on January 1, 2012 – just two months after NantWorks
  11 informed Mr. Calman and others at BoA of its patents. Thus, Mr. Calman – a Senior
  12 Vice President and Research and Development Executive at BoA who was involved
  13 in developing new banking applications – was well aware of these patents and their
  14 applicability to BoA’s mobile check deposit solution.
  15        55.    On July 23, 2018, representatives for NantWorks met with
  16 representatives for BoA to present the issues of BoA’s misappropriation of
  17 NantWorks’ intellectual property and BoA’s breaches of its prior agreements. At that
  18 time NantWorks made BoA aware of its infringement of various patents within
  19 NantWorks’ patent portfolio directed to computer image recognition, including the
  20 ’252 and ’004 patents.
  21                    NantWorks’ Attempts to Resolve This Dispute
  22        56.    NantWorks attempted to resolve this dispute without resorting to
  23 litigation.   Specifically, NantWorks scheduled and attended several in-person
  24 meetings with BoA to discuss BoA’s unlawful misappropriation and use of
  25 NantWorks’ intellectual property and BoA’s breaches of its contractual obligations.
  26 Despite NantWorks’ efforts to reach an amicable resolution, the parties were unable
  27 to reach a resolution.
  28        57.    Through this litigation, NantWorks seeks redress for the harm caused by
                                                -15-                        Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 17 of 78 Page ID #:17




   1 BoA’s unlawful use of NantWorks’ intellectual property and BoA’s breach of its
   2 contractual obligations.
   3                                        COUNT I:
   4                  Infringement of United States Patent No. 7,881,529
   5         58.   NantWorks re-alleges and incorporates by reference the allegations of
   6 the preceding paragraphs of this Complaint as if fully set forth herein.
   7         59.   In violation of 35 U.S.C. § 271, BoA has infringed and is currently
   8 infringing, directly and/or through intermediaries, the ’529 patent by making, using,
   9 selling, offering for sale, and/or importing into the United States, without authority,
  10 the BoA Accused Products that practice at least claim 1 of the ’529 patent. The BoA
  11 Accused Products meet each and every element this claim. BoA has infringed and is
  12 currently infringing this claim literally and/or under the doctrine of equivalents.
  13         60.   Exemplary claim 1 of the ’529 patent states:
  14                     1. A system comprising:
  15                     a camera that captures an image;
  16                     a network-enabled device that conducts a data processing operation
  17               on at least a portion of the image to produce data, and sends the data to
  18               a service;
  19                     the service programmed to receive the data; identify an object
  20               within the image;
  21                     distinguish an object present in the image from others using a
  22               database that stores data characteristics of target objects; associate the
  23               object with information; and
  24                     return the information to the network-enabled device; and
  25                     the network-enabled device further programmed to present the
  26               information related to the object to a user.
  27                     information related to the object to a user.
  28         61.   The BoA Accused Products operate, in part, on a BoA customer’s mobile
                                            -16-                         Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 18 of 78 Page ID #:18




   1 device, such as a mobile phone or tablet. The BoA Accused Products operate to
   2 capture video and image data of a check that the customer wishes to deposit using a
   3 camera associated with the mobile device, as exemplified in the images below.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-

  24 features/mobile-check-deposit/
  25        62. On information and belief, the BoA Accused Products operate to identify

  26 an object within the captured video/image data and distinguish the object present in
  27 the video/image from others based on features of the object in the captured
  28 video/image. For example, on information and belief, the BoA Accused Products
                                          -17-                      Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 19 of 78 Page ID #:19




   1 identify and distinguish the specific type of the check, as described in the below
   2 image, as well as components thereof, such as writing, signatures, and alphanumeric
   3 characters.
   4
   5
   6
   7
   8
   9
  10
  11
  12         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  13         63.   BoA’s Accused Products perform validation and verification of the

  14 captured check image and perform a check deposit transaction with the BoA
  15 customer’s checking account, as described in the image below.
  16
  17
  18
  19      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  20         64.   On information and belief, BoA’s Accused Products associate identified

  21 objects from the captured check image with relevant information associated with the
  22 captured check, including, for example, information concerning monetary amount and
  23 parties associated with the check, authorization and validity of the check, the date and
  24 status of the checking transaction, and a confirmation number. BoA’s Accused
  25 Products provide this information to the customer’s device, whereon the information
  26 is presented to the a user, as exemplified in the images below.
  27
  28
                                               -18-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 20 of 78 Page ID #:20




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  15 features/mobile-check-deposit/
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -19-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 21 of 78 Page ID #:21




   1          65.     On information and belief, BoA has had actual knowledge of its
   2 infringement of the ’529 patent since November 2, 2011, but no later than the filing
   3 date of this Complaint.
   4          66.     On information and belief, BoA had actual knowledge of its and its
   5 customers’ infringement of the ’529 patent or was willfully blind thereto as of the
   6 issue date of the ’529 patent. For example:
   7                 NantWorks and BoA collaborated closely as part of BoA’s evaluation of
   8                  NantWorks’ computer image recognition technologies.
   9                 As part of their relationship, NantWorks made BoA aware of
  10                  NantWorks’ patent portfolio covering computer image recognition and
  11                  processing, including the ’529 patent.
  12                 BoA’s patent applications cite numerous NantWorks patent publications
  13                  in the prosecution family of the ’529 patent.
  14                 BoA directly and wrongfully appropriated and incorporated NantWorks’
  15                  confidential image recognition and processing technology into BoA’s
  16                  mobile check deposit software. On information and belief, BoA knew
  17                  or had reason to know that NantWorks owned patent rights covering the
  18                  appropriated technology or that NantWorks would attain patent rights
  19                  covering those technologies.
  20          67.     Notwithstanding BoA’s actual notice of infringement, BoA has provided
  21 and continues to provide the BoA Accused Products to its customers that make or use
  22 the BoA Accused Products with knowledge of or willful blindness to the fact that its
  23 actions will induce others, including those customers, to directly infringe the ’529
  24 patent. BoA induces others including its customers to infringe the ’529 patent in
  25 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
  26 actions that BoA knows to be acts of infringement of the ’529 patent with intent that
  27 those performing the acts infringe the ’529 patent, or with willful blindness to such
  28 facts.       On information and belief, BoA, directly and/or through intermediaries,
                                               -20-                      Case No.: 2:20-cv-7872
                                   COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                       TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 22 of 78 Page ID #:22




   1 advertises and distributes the BoA Accused Products, publishes instruction materials,
   2 specifications and promotional literature describing the operation of the BoA Accused
   3 Products, and offers technical assistance, training, and/or consulting services
   4 regarding the BoA Accused Products to its customers.10 At least BoA’s customers and
   5 other end users of these BoA Accused Products then directly infringe the ’529 patent
   6 by making or using, without NantWorks’ authority, the BoA Accused Products.
   7          68.   On information and belief, BoA knows that the BoA Accused Products
   8 are especially made or especially adapted for use in the infringement of the ’529
   9 patent. The infringing components of these products are not staple articles or
  10 commodities of commerce suitable for substantial noninfringing use, and the
  11 infringing components of these products are a material part of the invention of the
  12 ’529 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  13 to the direct infringement of the ’529 patent by at least its customers and/or end users
  14 of these BoA Accused Products. The customers and/or end users of these BoA
  15 Accused Products directly infringe the ’529 patent by making or using, without
  16 NantWorks’ authority, the BoA Accused Products.
  17          69.   As a result of BoA’s infringement of the ’529 patent, NantWorks has
  18 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
  19 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
  20 in an amount to be proved at trial but in no event less than a reasonable royalty for the
  21 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
  22          70.   In addition, BoA’s acts of infringement have caused NantWorks
  23 irreparable harm that is not compensable by monetary damages. The hardships that
  24 an injunction would impose are less than those faced by NantWorks should an
  25
  26     10
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -21-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 23 of 78 Page ID #:23




   1 injunction not issue. The public interest would be served by issuance of an injunction.
   2 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
   3 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
   4 U.S.C. § 283.
   5         71.   BoA’s acts of infringement constitute willful, egregious misconduct, and
   6 consequently NantWorks is entitled to a discretionary increase of its damages award
   7 up to three times the amount found or assessed, costs, and attorney’s fees under 35
   8 U.S.C. § 284.
   9         72.   Based on the foregoing facts, NantWorks requests that this Court declare
  10 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  11 U.S.C. § 285.
  12                                       COUNT II:
  13                  Infringement of United States Patent No. 7,899,252
  14         73.   NantWorks re-alleges and incorporates by reference the allegations of
  15 the preceding paragraphs of this Complaint as if fully set forth herein.
  16         74.   In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  17 infringing, directly and/or through intermediaries, the ’252 patent by making, using,
  18 selling, offering for sale, and/or importing into the United States, without authority,
  19 the BoA Accused Products that practice at least claim 18 of the ’252 patent. The BoA
  20 Accused Products meet each and every element this claim. BoA has infringed and is
  21 currently infringing this claim literally and/or under the doctrine of equivalents.
  22         75.   Exemplary claim 18 of the ’252 patent states:
  23                      18. A method for retrieving information from image processing,
  24               the method comprising:
  25                      providing a mobile device having a camera the mobile device
  26               configured to capture an image and configured to transmit data relating
  27               to the image an image processing platform;
  28
                                               -22-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 24 of 78 Page ID #:24




   1                    configuring the image processing platform to receive the data
   2              relating to the image and to conduct image processing, including:
   3                    operating on the data relating to the image to determine if the
   4              image contains one or more recognizable symbols; and
   5                    decoding the recognizable symbols to extract symbol information
   6              by analyzing the recognizable symbols according to type;
   7                    providing access to a distal server configured to use a database to
   8              identify pertinent information associated with the recognizable symbols
   9              based on the symbol information; and
  10                    allowing the mobile device to receive the pertinent information
  11              over a network.
  12        76.   The BoA Accused Products operate, in part, on a BoA customer’s mobile
  13 device, such as a mobile phone or tablet. The BoA Accused Products operate to
  14 capture video and image data of a check that the customer wishes to deposit using a
  15 camera associated with the mobile device, as exemplified in the images below.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -23-                       Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 25 of 78 Page ID #:25




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
             https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  14
       features/mobile-check-deposit/
  15
             77.     On information and belief, the BoA Accused Products operate to identify
  16
       an object within the captured video/image data and distinguish the object present in
  17
       the video/image from others based on features of the object in the captured
  18
       video/image. For example, on information and belief, the BoA Accused Products
  19
       identify and distinguish the specific type of the check, as described in the below
  20
       image, as well as components thereof, such as writing, signatures, and alphanumeric
  21
       characters.
  22
  23
  24
  25
  26
  27
  28
                                                -24-                       Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 26 of 78 Page ID #:26




   1
   2
   3
   4
   5
   6
   7
   8
   9         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  10         78.   BoA’s Accused Products perform validation and verification of the

  11 captured check image and perform a check deposit transaction with the BoA
  12 customer’s checking account, as described in the image below.
  13
  14
  15
  16      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  17         79.   On information and belief, BoA’s Accused Products associate identified

  18 objects from the captured check image with relevant information associated with the
  19 captured check, including, for example, information concerning monetary amount and
  20 parties associated with the check, authorization and validity of the check, the date and
  21 status of the checking transaction, and a confirmation number. BoA’s Accused
  22 Products provide this information to the customer’s device, whereon the information
  23 is presented to the a user, as exemplified in the images below.
  24
  25
  26
  27
  28
                                               -25-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 27 of 78 Page ID #:27




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  15 features/mobile-check-deposit/
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -26-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 28 of 78 Page ID #:28




   1          80.     On information and belief, BoA has had actual knowledge of its
   2 infringement of the ’252 patent since NantWorks’ meeting with BoA as of July 23,
   3 2018, and no later than the filing date of this Complaint.
   4          81.     On information and belief, had actual knowledge of its and its customers’
   5 infringement of the ’252 patent or was willfully blind thereto as of the issue date of
   6 the ’252 patent. For example:
   7                 NantWorks and BoA collaborated closely as part of BoA’s evaluation of
   8                  NantWorks’ computer image recognition technologies.
   9                 As part of their relationship, NantWorks made BoA aware of
  10                  NantWorks’ patent portfolio covering computer image recognition and
  11                  processing, including the ’252 patent.
  12                 BoA’s patent applications cite numerous NantWorks patent publications
  13                  in the prosecution family of the ’252 patent.
  14                 BoA directly and wrongfully appropriated and incorporated NantWorks’
  15                  confidential image recognition and processing technology into BoA’s
  16                  mobile check deposit software. On information and belief, BoA knew
  17                  or had reason to know that NantWorks owned patent rights covering the
  18                  appropriated technology or that NantWorks would attain patent rights
  19                  covering those technologies.
  20          82.     Notwithstanding BoA’s actual notice of infringement, BoA has provided
  21 and continues to provide the BoA Accused Products to its customers that make or use
  22 the BoA Accused Products with knowledge of or willful blindness to the fact that its
  23 actions will induce others, including those customers, to directly infringe the ’252
  24 patent. BoA induces others including its customers to infringe the ’252 patent in
  25 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
  26 actions that BoA knows to be acts of infringement of the ’252 patent with intent that
  27 those performing the acts infringe the ’252 patent, or with willful blindness to such
  28 facts.       On information and belief, BoA, directly and/or through intermediaries,
                                               -27-                      Case No.: 2:20-cv-7872
                                   COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                       TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 29 of 78 Page ID #:29




   1 advertises and distributes the BoA Accused Products, publishes instruction materials,
   2 specifications and promotional literature describing the operation of the BoA Accused
   3 Products, and offers technical assistance, training, and/or consulting services
   4 regarding the BoA Accused Products to its customers.11 At least BoA’s customers and
   5 other end users of these BoA Accused Products then directly infringe the ’252 patent
   6 by making or using, without NantWorks’ authority, the BoA Accused Products.
   7          83.   On information and belief, BoA knows that the BoA Accused Products
   8 are especially made or especially adapted for use in the infringement of the ’252
   9 patent. The infringing components of these products are not staple articles or
  10 commodities of commerce suitable for substantial noninfringing use, and the
  11 infringing components of these products are a material part of the invention of the
  12 ’252 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  13 to the direct infringement of the ’252 patent by at least its customers and/or end users
  14 of these BoA Accused Products. The customers and/or end users of these BoA
  15 Accused Products directly infringe the ’252 patent by making or using, without
  16 NantWorks’ authority, the BoA Accused Products.
  17          84.   As a result of BoA’s infringement of the ’252 patent, NantWorks has
  18 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
  19 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
  20 in an amount to be proved at trial but in no event less than a reasonable royalty for the
  21 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
  22          85.   In addition, BoA’s acts of infringement have caused NantWorks
  23 irreparable harm that is not compensable by monetary damages. The hardships that
  24 an injunction would impose are less than those faced by NantWorks should an
  25
  26     11
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -28-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 30 of 78 Page ID #:30




   1 injunction not issue. The public interest would be served by issuance of an injunction.
   2 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
   3 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
   4 U.S.C. § 283.
   5         86.   BoA’s acts of infringement constitute willful, egregious misconduct, and
   6 consequently NantWorks is entitled to a discretionary increase of its damages award
   7 up to three times the amount found or assessed, costs, and attorney’s fees under 35
   8 U.S.C. § 284.
   9         87.   Based on the foregoing facts, NantWorks requests that this Court declare
  10 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  11 U.S.C. § 285.
  12                                       COUNT III:
  13                  Infringement of United States Patent No. 8,326,038
  14         88.   NantWorks re-alleges and incorporates by reference the allegations of
  15 the preceding paragraphs of this Complaint as if fully set forth herein.
  16         89.   In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  17 infringing, directly and/or through intermediaries, the ’038 patent by making, using,
  18 selling, offering for sale, and/or importing into the United States, without authority,
  19 the BoA Accused Products that practice at least claim 1 of the ’038 patent. The BoA
  20 Accused Products meet each and every element this claim. BoA has infringed and is
  21 currently infringing this claim literally and/or under the doctrine of equivalents.
  22         90.   Exemplary claim 1 of the ’038 patent states:
  23               1. An interactive system comprising:
  24               an optical sensor capable of capturing image information from a
  25         displayed image on a portable device display screen; and
  26               an image processing platform coupled with the optical sensor and
  27         configured to:
  28
                                               -29-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 31 of 78 Page ID #:31




   1              identify features from the image information relating to the displayed
   2        image;
   3              recognize a target based on the features;
   4              associate the target with target information pertinent to the target; and
   5              enable a transaction with an account based on the target information.
   6        91.   The BoA Accused Products operate, in part, on a BoA customer’s mobile
   7 device, such as a mobile phone or tablet. The BoA Accused Products operate to
   8 capture video and image data of a check that the customer wishes to deposit using a
   9 camera associated with the mobile device, as exemplified in the images below.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -30-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 32 of 78 Page ID #:32




   1        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
   2 features/mobile-check-deposit/
   3        92.    On information and belief, the BoA Accused Products operate to identify
   4 an object within the captured video/image data and distinguish the object present in
   5 the video/image from others based on features of the object in the captured
   6 video/image. For example, on information and belief, the BoA Accused Products
   7 identify and distinguish the specific type of the check, as described in the below
   8 image, as well as components thereof, such as writing, signatures, and alphanumeric
   9 characters.
  10
  11
  12
  13
  14
  15
  16
  17
  18        https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  19        93.    BoA’s Accused Products perform validation and verification of the

  20 captured check image and perform a check deposit transaction with the BoA
  21 customer’s checking account, as described in the image below.
  22
  23
  24
  25      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  26        94.    On information and belief, BoA’s Accused Products associate identified

  27 objects from the captured check image with relevant information associated with the
  28 captured check, including, for example, information concerning monetary amount and
                                              -31-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 33 of 78 Page ID #:33




   1 parties associated with the check, authorization and validity of the check, the date and
   2 status of the checking transaction, and a confirmation number. BoA’s Accused
   3 Products provide this information to the customer’s device, whereon the information
   4 is presented to the a user, as exemplified in the images below.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  19 features/mobile-check-deposit/
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -32-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 34 of 78 Page ID #:34




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13        95.    On information and belief, BoA has had actual knowledge of its
  14 infringement of the ’038 patent since no later than the filing date of this Complaint.
  15        96. On information and belief, had actual knowledge of its and its customers’
  16 infringement of the ’038 patent or was willfully blind thereto as of the issue date of
  17 the ’038 patent. For example:
  18              NantWorks and BoA collaborated closely as part of BoA’s evaluation of
  19               NantWorks’ computer image recognition technologies.
  20              As part of their relationship, NantWorks made BoA aware of
  21               NantWorks’ patent portfolio covering computer image recognition and
  22               processing.
  23              BoA’s patent applications cite numerous NantWorks patent publications
  24               in the prosecution family of the ’038 patent.
  25              BoA directly and wrongfully appropriated and incorporated NantWorks’
  26               confidential image recognition and processing technology into BoA’s
  27               mobile check deposit software. On information and belief, BoA knew
  28               or had reason to know that NantWorks owned patent rights covering the
                                               -33-                     Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 35 of 78 Page ID #:35




   1                appropriated technology or that NantWorks would attain patent rights
   2                covering those technologies.
   3          97.   Notwithstanding BoA’s actual notice of infringement, BoA has provided
   4 and continues to provide the BoA Accused Products to its customers that make or use
   5 the BoA Accused Products with knowledge of or willful blindness to the fact that its
   6 actions will induce others, including those customers, to directly infringe the ’038
   7 patent. BoA induces others including its customers to infringe the ’038 patent in
   8 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
   9 actions that BoA knows to be acts of infringement of the ’038 patent with intent that
  10 those performing the acts infringe the ’038 patent, or with willful blindness to such
  11 facts.    On information and belief, BoA, directly and/or through intermediaries,
  12 advertises and distributes the BoA Accused Products, publishes instruction materials,
  13 specifications and promotional literature describing the operation of the BoA Accused
  14 Products, and offers technical assistance, training, and/or consulting services
  15 regarding the BoA Accused Products to its customers.12 At least BoA’s customers and
  16 other end users of these BoA Accused Products then directly infringe the ’038 patent
  17 by making or using, without NantWorks’ authority, the BoA Accused Products.
  18          98.   On information and belief, BoA knows that the BoA Accused Products
  19 are especially made or especially adapted for use in the infringement of the ’038
  20 patent. The infringing components of these products are not staple articles or
  21 commodities of commerce suitable for substantial noninfringing use, and the
  22 infringing components of these products are a material part of the invention of the
  23 ’038 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  24 to the direct infringement of the ’038 patent by at least its customers and/or end users
  25
  26     12
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -34-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 36 of 78 Page ID #:36




   1 of these BoA Accused Products. The customers and/or end users of these BoA
   2 Accused Products directly infringe the ’038 patent by making or using, without
   3 NantWorks’ authority, the BoA Accused Products.
   4         99.    As a result of BoA’s infringement of the ’038 patent, NantWorks has
   5 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
   6 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
   7 in an amount to be proved at trial but in no event less than a reasonable royalty for the
   8 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
   9         100. In addition, BoA’s acts of infringement have caused NantWorks
  10 irreparable harm that is not compensable by monetary damages. The hardships that
  11 an injunction would impose are less than those faced by NantWorks should an
  12 injunction not issue. The public interest would be served by issuance of an injunction.
  13 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
  14 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
  15 U.S.C. § 283.
  16         101. BoA’s acts of infringement constitute willful, egregious misconduct, and
  17 consequently NantWorks is entitled to a discretionary increase of its damages award
  18 up to three times the amount found or assessed, costs, and attorney’s fees under 35
  19 U.S.C. § 284.
  20         102. Based on the foregoing facts, NantWorks requests that this Court declare
  21 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  22 U.S.C. § 285.
  23                                        COUNT IV:
  24                  Infringement of United States Patent No. 8,463,030
  25         103. NantWorks re-alleges and incorporates by reference the allegations of
  26 the preceding paragraphs of this Complaint as if fully set forth herein.
  27         104. In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  28 infringing, directly and/or through intermediaries, the ’030 patent by making, using,
                                               -35-                        Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 37 of 78 Page ID #:37




   1 selling, offering for sale, and/or importing into the United States, without authority,
   2 the BoA Accused Products that practice at least claim 1 of the ’030 patent. The BoA
   3 Accused Products meet each and every element this claim. BoA has infringed and is
   4 currently infringing this claim literally and/or under the doctrine of equivalents.
   5        105. Exemplary claim 1 of the ’030 patent states:
   6               1. A transaction system comprising:
   7               a mobile device configured to acquire data related to an object;
   8               an object identification platform configured to obtain the acquired data,
   9        recognize the object as a target object based on the acquired data, and determine
  10        object information associated with the target object; and
  11               a content platform configured to obtain the object information, and
  12        initiate a transaction associated with the target object with a selected account
  13        over a network based on the object information.
  14        106. The BoA Accused Products operate, in part, on a BoA customer’s mobile
  15 device, such as a mobile phone or tablet. The BoA Accused Products operate to
  16 capture video and image data of a check that the customer wishes to deposit using a
  17 camera associated with the mobile device, as exemplified in the images below.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -36-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 38 of 78 Page ID #:38




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
             https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  14
       features/mobile-check-deposit/
  15
             107. On information and belief, the BoA Accused Products operate to identify
  16
       an object within the captured video/image data and distinguish the object present in
  17
       the video/image from others based on features of the object in the captured
  18
       video/image. For example, on information and belief, the BoA Accused Products
  19
       identify and distinguish the specific type of the check, as described in the below
  20
       image, as well as components thereof, such as writing, signatures, and alphanumeric
  21
       characters.
  22
  23
  24
  25
  26
  27
  28
                                               -37-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 39 of 78 Page ID #:39




   1
   2
   3
   4
   5
   6
   7
   8
   9         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  10         108. BoA’s Accused Products perform validation and verification of the

  11 captured check image and perform a check deposit transaction with the BoA
  12 customer’s checking account, as described in the image below.
  13
  14
  15
  16      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  17         109. On information and belief, BoA’s Accused Products associate identified

  18 objects from the captured check image with relevant information associated with the
  19 captured check, including, for example, information concerning monetary amount and
  20 parties associated with the check, authorization and validity of the check, the date and
  21 status of the checking transaction, and a confirmation number. BoA’s Accused
  22 Products provide this information to the customer’s device, whereon the information
  23 is presented to the a user, as exemplified in the images below.
  24
  25
  26
  27
  28
                                               -38-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 40 of 78 Page ID #:40




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  15 features/mobile-check-deposit/
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -39-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 41 of 78 Page ID #:41




   1          110. On information and belief, BoA has had actual knowledge of its
   2 infringement of the ’030 patent since no later than the filing date of this Complaint.
   3          111. On information and belief, had actual knowledge of its and its customers’
   4 infringement of the ’030 patent or was willfully blind thereto as of the issue date of
   5 the ’030 patent. For example:
   6                 NantWorks and BoA collaborated closely as part of BoA’s evaluation of
   7                  NantWorks’ computer image recognition technologies.
   8                 As part of their relationship, NantWorks made BoA aware of
   9                  NantWorks’ patent portfolio covering computer image recognition and
  10                  processing.
  11                 BoA’s patent applications cite numerous NantWorks patent publications
  12                  in the prosecution family of the ’030 patent.
  13                 BoA directly and wrongfully appropriated and incorporated NantWorks’
  14                  confidential image recognition and processing technology into BoA’s
  15                  mobile check deposit software. On information and belief, BoA knew
  16                  or had reason to know that NantWorks owned patent rights covering the
  17                  appropriated technology or that NantWorks would attain patent rights
  18                  covering those technologies.
  19          112. Notwithstanding BoA’s actual notice of infringement, BoA has provided
  20 and continues to provide the BoA Accused Products to its customers that make or use
  21 the BoA Accused Products with knowledge of or willful blindness to the fact that its
  22 actions will induce others, including those customers, to directly infringe the ’030
  23 patent. BoA induces others including its customers to infringe the ’030 patent in
  24 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
  25 actions that BoA knows to be acts of infringement of the ’030 patent with intent that
  26 those performing the acts infringe the ’030 patent, or with willful blindness to such
  27 facts.       On information and belief, BoA, directly and/or through intermediaries,
  28 advertises and distributes the BoA Accused Products, publishes instruction materials,
                                             -40-                         Case No.: 2:20-cv-7872
                                    COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                        TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 42 of 78 Page ID #:42




   1 specifications and promotional literature describing the operation of the BoA Accused
   2 Products, and offers technical assistance, training, and/or consulting services
   3 regarding the BoA Accused Products to its customers.13 At least BoA’s customers and
   4 other end users of these BoA Accused Products then directly infringe the ’030 patent
   5 by making or using, without NantWorks’ authority, the BoA Accused Products.
   6          113. On information and belief, BoA knows that the BoA Accused Products
   7 are especially made or especially adapted for use in the infringement of the ’030
   8 patent. The infringing components of these products are not staple articles or
   9 commodities of commerce suitable for substantial noninfringing use, and the
  10 infringing components of these products are a material part of the invention of the
  11 ’030 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  12 to the direct infringement of the ’030 patent by at least its customers and/or end users
  13 of these BoA Accused Products. The customers and/or end users of these BoA
  14 Accused Products directly infringe the ’030 patent by making or using, without
  15 NantWorks’ authority, the BoA Accused Products.
  16          114. As a result of BoA’s infringement of the ’030 patent, NantWorks has
  17 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
  18 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
  19 in an amount to be proved at trial but in no event less than a reasonable royalty for the
  20 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
  21          115. In addition, BoA’s acts of infringement have caused NantWorks
  22 irreparable harm that is not compensable by monetary damages. The hardships that
  23 an injunction would impose are less than those faced by NantWorks should an
  24 injunction not issue. The public interest would be served by issuance of an injunction.
  25
  26     13
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -41-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 43 of 78 Page ID #:43




   1 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
   2 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
   3 U.S.C. § 283.
   4         116. BoA’s acts of infringement constitute willful, egregious misconduct, and
   5 consequently NantWorks is entitled to a discretionary increase of its damages award
   6 up to three times the amount found or assessed, costs, and attorney’s fees under 35
   7 U.S.C. § 284.
   8         117. Based on the foregoing facts, NantWorks requests that this Court declare
   9 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  10 U.S.C. § 285.
  11                                        COUNT V:
  12                  Infringement of United States Patent No. 8,478,036
  13         118. NantWorks re-alleges and incorporates by reference the allegations of
  14 the preceding paragraphs of this Complaint as if fully set forth herein.
  15         119. In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  16 infringing, directly and/or through intermediaries, the ’036 patent by making, using,
  17 selling, offering for sale, and/or importing into the United States, without authority,
  18 the BoA Accused Products that practice at least claim 1 of the ’036 patent. The BoA
  19 Accused Products meet each and every element this claim. BoA has infringed and is
  20 currently infringing this claim literally and/or under the doctrine of equivalents.
  21         120. Exemplary claim 1 of the ’036 patent states:
  22               1. A content provisioning system comprising:
  23               a target database storing known targets of different types and recognition
  24         parameters associated with the known targets;
  25               an identification platform coupled with the target database, and that:
  26               communicates with a mobile device capable of acquiring a digital
  27         representation of a scene containing at least a portion of a target;
  28               receives the digital representation from the mobile device; and
                                                -42-                        Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 44 of 78 Page ID #:44




   1              recognizes the target as a known target from the target database based on
   2        comparing parameters derived from the digital representation to recognition
   3        parameters associated with the known targets; and
   4              a content service coupled with the identification platform, and that:
   5              obtains content information related to the known target; and
   6              sends the content information to at least one of the identification platform
   7        and the mobile device.
   8        121. The BoA Accused Products operate, in part, on a BoA customer’s mobile
   9 device, such as a mobile phone or tablet. The BoA Accused Products operate to
  10 capture video and image data of a check that the customer wishes to deposit using a
  11 camera associated with the mobile device, as exemplified in the images below.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -43-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 45 of 78 Page ID #:45




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
             https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  14
       features/mobile-check-deposit/
  15
             122. On information and belief, the BoA Accused Products operate to identify
  16
       an object within the captured video/image data and distinguish the object present in
  17
       the video/image from others based on features of the object in the captured
  18
       video/image. For example, on information and belief, the BoA Accused Products
  19
       identify and distinguish the specific type of the check, as described in the below
  20
       image, as well as components thereof, such as writing, signatures, and alphanumeric
  21
       characters.
  22
  23
  24
  25
  26
  27
  28
                                               -44-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 46 of 78 Page ID #:46




   1
   2
   3
   4
   5
   6
   7
   8
   9         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  10         123. BoA’s Accused Products perform validation and verification of the

  11 captured check image and perform a check deposit transaction with the BoA
  12 customer’s checking account, as described in the image below.
  13
  14
  15
  16      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  17         124. On information and belief, BoA’s Accused Products associate identified

  18 objects from the captured check image with relevant information associated with the
  19 captured check, including, for example, information concerning monetary amount and
  20 parties associated with the check, authorization and validity of the check, the date and
  21 status of the checking transaction, and a confirmation number. BoA’s Accused
  22 Products provide this information to the customer’s device, whereon the information
  23 is presented to the a user, as exemplified in the images below.
  24
  25
  26
  27
  28
                                               -45-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 47 of 78 Page ID #:47




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  15 features/mobile-check-deposit/
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -46-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 48 of 78 Page ID #:48




   1          125. On information and belief, BoA has had actual knowledge of its
   2 infringement of the ’036 patent since no later than the filing date of this Complaint.
   3          126. On information and belief, had actual knowledge of its and its customers’
   4 infringement of the ’036 patent or was willfully blind thereto as of the issue date of
   5 the ’036 patent. For example:
   6                 NantWorks and BoA collaborated closely as part of BoA’s evaluation of
   7                  NantWorks’ computer image recognition technologies.
   8                 As part of their relationship, NantWorks made BoA aware of
   9                  NantWorks’ patent portfolio covering computer image recognition and
  10                  processing.
  11                 BoA’s patent applications cite numerous NantWorks patent publications
  12                  in the prosecution family of the ’036 patent.
  13                 BoA directly and wrongfully appropriated and incorporated NantWorks’
  14                  confidential image recognition and processing technology into BoA’s
  15                  mobile check deposit software. On information and belief, BoA knew
  16                  or had reason to know that NantWorks owned patent rights covering the
  17                  appropriated technology or that NantWorks would attain patent rights
  18                  covering those technologies.
  19          127. Notwithstanding BoA’s actual notice of infringement, BoA has provided
  20 and continues to provide the BoA Accused Products to its customers that make or use
  21 the BoA Accused Products with knowledge of or willful blindness to the fact that its
  22 actions will induce others, including those customers, to directly infringe the ’036
  23 patent. BoA induces others including its customers to infringe the ’036 patent in
  24 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
  25 actions that BoA knows to be acts of infringement of the ’036 patent with intent that
  26 those performing the acts infringe the ’036 patent, or with willful blindness to such
  27 facts.       On information and belief, BoA, directly and/or through intermediaries,
  28 advertises and distributes the BoA Accused Products, publishes instruction materials,
                                             -47-                         Case No.: 2:20-cv-7872
                                    COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                        TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 49 of 78 Page ID #:49




   1 specifications and promotional literature describing the operation of the BoA Accused
   2 Products, and offers technical assistance, training, and/or consulting services
   3 regarding the BoA Accused Products to its customers.14 At least BoA’s customers and
   4 other end users of these BoA Accused Products then directly infringe the ’036 patent
   5 by making or using, without NantWorks’ authority, the BoA Accused Products.
   6          128. On information and belief, BoA knows that the BoA Accused Products
   7 are especially made or especially adapted for use in the infringement of the ’036
   8 patent. The infringing components of these products are not staple articles or
   9 commodities of commerce suitable for substantial noninfringing use, and the
  10 infringing components of these products are a material part of the invention of the
  11 ’036 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  12 to the direct infringement of the ’036 patent by at least its customers and/or end users
  13 of these BoA Accused Products. The customers and/or end users of these BoA
  14 Accused Products directly infringe the ’036 patent by making or using, without
  15 NantWorks’ authority, the BoA Accused Products.
  16          129. As a result of BoA’s infringement of the ’036 patent, NantWorks has
  17 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
  18 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
  19 in an amount to be proved at trial but in no event less than a reasonable royalty for the
  20 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
  21          130. In addition, BoA’s acts of infringement have caused NantWorks
  22 irreparable harm that is not compensable by monetary damages. The hardships that
  23 an injunction would impose are less than those faced by NantWorks should an
  24 injunction not issue. The public interest would be served by issuance of an injunction.
  25
  26     14
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -48-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 50 of 78 Page ID #:50




   1 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
   2 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
   3 U.S.C. § 283.
   4         131. BoA’s acts of infringement constitute willful, egregious misconduct, and
   5 consequently NantWorks is entitled to a discretionary increase of its damages award
   6 up to three times the amount found or assessed, costs, and attorney’s fees under 35
   7 U.S.C. § 284.
   8         132. Based on the foregoing facts, NantWorks requests that this Court declare
   9 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  10 U.S.C. § 285.
  11                                       COUNT VI:
  12                  Infringement of United States Patent No. 8,520,897
  13         133. NantWorks re-alleges and incorporates by reference the allegations of
  14 the preceding paragraphs of this Complaint as if fully set forth herein.
  15         134. In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  16 infringing, directly and/or through intermediaries, the ’897 patent by making, using,
  17 selling, offering for sale, and/or importing into the United States, without authority,
  18 the BoA Accused Products that practice at least claim 25 of the ’897 patent. The BoA
  19 Accused Products meet each and every element this claim. BoA has infringed and is
  20 currently infringing this claim literally and/or under the doctrine of equivalents.
  21         135. Exemplary claim 25 of the ’897 patent states:
  22               25. A method of conducting a transaction with an interactive system, the
  23         method comprising
  24               providing access to a device having a display;
  25               displaying a displayed image on the display of the device;
  26               presenting the displayed image proximate to an optical sensor; and
  27               enabling, via the interactive system, identification of features from the
  28         displayed image, recognition of a target based on the features, association of
                                               -49-                        Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 51 of 78 Page ID #:51




   1        the target with target information pertinent to the target, and performance of a
   2        transaction based on the target information.
   3        136. The BoA Accused Products operate, in part, on a BoA customer’s mobile
   4 device, such as a mobile phone or tablet. The BoA Accused Products operate to
   5 capture video and image data of a check that the customer wishes to deposit using a
   6 camera associated with the mobile device, as exemplified in the images below.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-

  27 features/mobile-check-deposit/
  28        137. On information and belief, the BoA Accused Products operate to identify
                                              -50-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 52 of 78 Page ID #:52




   1 an object within the captured video/image data and distinguish the object present in
   2 the video/image from others based on features of the object in the captured
   3 video/image. For example, on information and belief, the BoA Accused Products
   4 identify and distinguish the specific type of the check, as described in the below
   5 image, as well as components thereof, such as writing, signatures, and alphanumeric
   6 characters.
   7
   8
   9
  10
  11
  12
  13
  14
  15         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  16         138. BoA’s Accused Products perform validation and verification of the

  17 captured check image and perform a check deposit transaction with the BoA
  18 customer’s checking account, as described in the image below.
  19
  20
  21
  22      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  23         139. On information and belief, BoA’s Accused Products associate identified

  24 objects from the captured check image with relevant information associated with the
  25 captured check, including, for example, information concerning monetary amount and
  26 parties associated with the check, authorization and validity of the check, the date and
  27 status of the checking transaction, and a confirmation number. BoA’s Accused
  28 Products provide this information to the customer’s device, whereon the information
                                              -51-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 53 of 78 Page ID #:53




   1 is presented to the a user, as exemplified in the images below.
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  16 features/mobile-check-deposit/
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -52-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 54 of 78 Page ID #:54




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13        140. On information and belief, BoA has had actual knowledge of its
  14 infringement of the ’897 patent since no later than the filing date of this Complaint.
  15        141. On information and belief, had actual knowledge of its and its customers’
  16 infringement of the ’897 patent or was willfully blind thereto as of the issue date of
  17 the ’897 patent. For example:
  18              NantWorks and BoA collaborated closely as part of BoA’s evaluation of
  19               NantWorks’ computer image recognition technologies.
  20              As part of their relationship, NantWorks made BoA aware of
  21               NantWorks’ patent portfolio covering computer image recognition and
  22               processing.
  23              BoA’s patent applications cite numerous NantWorks patent publications
  24               in the prosecution family of the ’897 patent.
  25              BoA directly and wrongfully appropriated and incorporated NantWorks’
  26               confidential image recognition and processing technology into BoA’s
  27               mobile check deposit software. On information and belief, BoA knew
  28               or had reason to know that NantWorks owned patent rights covering the
                                               -53-                     Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 55 of 78 Page ID #:55




   1                appropriated technology or that NantWorks would attain patent rights
   2                covering those technologies.
   3          142. Notwithstanding BoA’s actual notice of infringement, BoA has provided
   4 and continues to provide the BoA Accused Products to its customers that make or use
   5 the BoA Accused Products with knowledge of or willful blindness to the fact that its
   6 actions will induce others, including those customers, to directly infringe the ’897
   7 patent. BoA induces others including its customers to infringe the ’897 patent in
   8 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
   9 actions that BoA knows to be acts of infringement of the ’897 patent with intent that
  10 those performing the acts infringe the ’897 patent, or with willful blindness to such
  11 facts.    On information and belief, BoA, directly and/or through intermediaries,
  12 advertises and distributes the BoA Accused Products, publishes instruction materials,
  13 specifications and promotional literature describing the operation of the BoA Accused
  14 Products, and offers technical assistance, training, and/or consulting services
  15 regarding the BoA Accused Products to its customers.15 At least BoA’s customers and
  16 other end users of these BoA Accused Products then directly infringe the ’897 patent
  17 by making or using, without NantWorks’ authority, the BoA Accused Products.
  18          143. On information and belief, BoA knows that the BoA Accused Products
  19 are especially made or especially adapted for use in the infringement of the ’897
  20 patent. The infringing components of these products are not staple articles or
  21 commodities of commerce suitable for substantial noninfringing use, and the
  22 infringing components of these products are a material part of the invention of the
  23 ’897 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  24 to the direct infringement of the ’897 patent by at least its customers and/or end users
  25
  26     15
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -54-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 56 of 78 Page ID #:56




   1 of these BoA Accused Products. The customers and/or end of these BoA Accused
   2 Products directly infringe the ’897 patent by making or using, without NantWorks’
   3 authority, the BoA Accused Products.
   4         144. As a result of BoA’s infringement of the ’897 patent, NantWorks has
   5 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
   6 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
   7 in an amount to be proved at trial but in no event less than a reasonable royalty for the
   8 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
   9         145. In addition, BoA’s acts of infringement have caused NantWorks
  10 irreparable harm that is not compensable by monetary damages. The hardships that
  11 an injunction would impose are less than those faced by NantWorks should an
  12 injunction not issue. The public interest would be served by issuance of an injunction.
  13 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
  14 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
  15 U.S.C. § 283.
  16         146. BoA’s acts of infringement constitute willful, egregious misconduct, and
  17 consequently NantWorks is entitled to a discretionary increase of its damages award
  18 up to three times the amount found or assessed, costs, and attorney’s fees under 35
  19 U.S.C. § 284.
  20         147. Based on the foregoing facts, NantWorks requests that this Court declare
  21 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  22 U.S.C. § 285.
  23                                       COUNT VII:
  24                  Infringement of United States Patent No. 9,031,278
  25         148. NantWorks re-alleges and incorporates by reference the allegations of
  26 the preceding paragraphs of this Complaint as if fully set forth herein.
  27         149. In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  28 infringing, directly and/or through intermediaries, the ’278 patent by making, using,
                                               -55-                        Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 57 of 78 Page ID #:57




   1 selling, offering for sale, and/or importing into the United States, without authority,
   2 the BoA Accused Products that practice at least claim 1 of the ’278 patent. The BoA
   3 Accused Products meet each and every element this claim. BoA has infringed and is
   4 currently infringing this claim literally and/or under the doctrine of equivalents.
   5        150. Exemplary claim 1 of the ’278 patent states:
   6               1. A computer-assisted method, comprising:
   7               receiving, via a mobile device, an image comprising a representation of
   8        at least a portion of a document;
   9               determining that symbolic content is on the at least the portion of the
  10        document based on the image;
  11               extracting symbol information based on the symbolic content according
  12        to symbol type;
  13               determining a validity of the document based at least in part on the image
  14        and the symbol information; and
  15               recognizing the document as a first target object based at least in part on
  16        the image, the symbol information, and a query of a database storing target
  17        object information associated with a plurality of target objects including the
  18        first target object;
  19               receiving, via an address, first target object information associated with
  20        the first target object, wherein the first target object information comprises a
  21        response regarding the validity of the document.
  22        151. The BoA Accused Products operate, in part, on a BoA customer’s mobile
  23 device, such as a mobile phone or tablet. The BoA Accused Products operate to
  24 capture video and image data of a check that the customer wishes to deposit using a
  25 camera associated with the mobile device, as exemplified in the images below.
  26
  27
  28
                                                  -56-                       Case No.: 2:20-cv-7872
                                   COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                       TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 58 of 78 Page ID #:58




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-

  21 features/mobile-check-deposit/
  22        152. On information and belief, the BoA Accused Products operate to identify

  23 an object within the captured video/image data and distinguish the object present in
  24 the video/image from others based on features of the object in the captured
  25 video/image. For example, on information and belief, the BoA Accused Products
  26 identify and distinguish the specific type of the check, as described in the below
  27 image, as well as components thereof, such as writing, signatures, and alphanumeric
  28 characters.
                                             -57-                       Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 59 of 78 Page ID #:59




   1
   2
   3
   4
   5
   6
   7
   8
   9         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  10         153. BoA’s Accused Products perform validation and verification of the

  11 captured check image and perform a check deposit transaction with the BoA
  12 customer’s checking account, as described in the image below.
  13
  14
  15
  16      https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  17         154. On information and belief, BoA’s Accused Products associate identified

  18 objects from the captured check image with relevant information associated with the
  19 captured check, including, for example, information concerning monetary amount and
  20 parties associated with the check, authorization and validity of the check, the date and
  21 status of the checking transaction, and a confirmation number. BoA’s Accused
  22 Products provide this information to the customer’s device, whereon the information
  23 is presented to the a user, as exemplified in the images below.
  24
  25
  26
  27
  28
                                               -58-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 60 of 78 Page ID #:60




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  15 features/mobile-check-deposit/
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -59-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 61 of 78 Page ID #:61




   1          155. On information and belief, BoA has had actual knowledge of its
   2 infringement of the ’278 patent since no later than the filing date of this Complaint.
   3          156. On information and belief, had actual knowledge of its and its customers’
   4 infringement of the ’278 patent or was willfully blind thereto as of the issue date of
   5 the ’278 patent. For example:
   6                 NantWorks and BoA collaborated closely as part of BoA’s evaluation of
   7                  NantWorks’ computer image recognition technologies.
   8                 As part of their relationship, NantWorks made BoA aware of
   9                  NantWorks’ patent portfolio covering computer image recognition and
  10                  processing.
  11                 BoA’s patent applications cite numerous NantWorks patent publications
  12                  in the prosecution family of the ’278 patent.
  13                 BoA directly and wrongfully appropriated and incorporated NantWorks’
  14                  confidential image recognition and processing technology into BoA’s
  15                  mobile check deposit software. On information and belief, BoA knew
  16                  or had reason to know that NantWorks owned patent rights covering the
  17                  appropriated technology or that NantWorks would attain patent rights
  18                  covering those technologies.
  19          157. Notwithstanding BoA’s actual notice of infringement, BoA has provided
  20 and continues to provide the BoA Accused Products to its customers that make or use
  21 the BoA Accused Products with knowledge of or willful blindness to the fact that its
  22 actions will induce others, including those customers, to directly infringe the ’278
  23 patent. BoA induces others including its customers to infringe the ’278 patent in
  24 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
  25 actions that BoA knows to be acts of infringement of the ’278 patent with intent that
  26 those performing the acts infringe the ’278 patent, or with willful blindness to such
  27 facts.       On information and belief, BoA, directly and/or through intermediaries,
  28 advertises and distributes the BoA Accused Products, publishes instruction materials,
                                             -60-                         Case No.: 2:20-cv-7872
                                    COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                        TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 62 of 78 Page ID #:62




   1 specifications and promotional literature describing the operation of the BoA Accused
   2 Products, and offers technical assistance, training, and/or consulting services
   3 regarding the BoA Accused Products to its customers.16 At least BoA’s customers and
   4 other end users of these BoA Accused Products then directly infringe the ’278 patent
   5 by making or using, without NantWorks’ authority, the BoA Accused Products.
   6          158. On information and belief, BoA knows that the BoA Accused Products
   7 are especially made or especially adapted for use in the infringement of the ’278
   8 patent. The infringing components of these products are not staple articles or
   9 commodities of commerce suitable for substantial noninfringing use, and the
  10 infringing components of these products are a material part of the invention of the
  11 ’278 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  12 to the direct infringement of the ’278 patent by at least its customers and/or end users
  13 of these BoA Accused Products. The customers and/or end users of these BoA
  14 Accused Products directly infringe the ’278 patent by making or using, without
  15 NantWorks’ authority, the BoA Accused Products.
  16          159. As a result of BoA’s infringement of the ’278 patent, NantWorks has
  17 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
  18 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
  19 in an amount to be proved at trial but in no event less than a reasonable royalty for the
  20 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
  21          160. In addition, BoA’s acts of infringement have caused NantWorks
  22 irreparable harm that is not compensable by monetary damages. The hardships that
  23 an injunction would impose are less than those faced by NantWorks should an
  24 injunction not issue. The public interest would be served by issuance of an injunction.
  25
  26     16
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -61-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 63 of 78 Page ID #:63




   1 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
   2 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
   3 U.S.C. § 283.
   4         161. BoA’s acts of infringement constitute willful, egregious misconduct, and
   5 consequently NantWorks is entitled to a discretionary increase of its damages award
   6 up to three times the amount found or assessed, costs, and attorney’s fees under 35
   7 U.S.C. § 284.
   8         162. Based on the foregoing facts, NantWorks requests that this Court declare
   9 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  10 U.S.C. § 285.
  11                                       COUNT VIII:
  12                  Infringement of United States Patent No. 9,324,004
  13         163. NantWorks re-alleges and incorporates by reference the allegations of
  14 the preceding paragraphs of this Complaint as if fully set forth herein.
  15         164. In violation of 35 U.S.C. § 271, BoA has infringed and is currently
  16 infringing, directly and/or through intermediaries, the ’004 patent by making, using,
  17 selling, offering for sale, and/or importing into the United States, without authority,
  18 the BoA Accused Products that practice at least claim 1 of the ’004 patent. The BoA
  19 Accused Products meet each and every element this claim. BoA has infringed and is
  20 currently infringing this claim literally and/or under the doctrine of equivalents.
  21         165. Exemplary claim 1 of the ’004 patent states:
  22               1. A method for processing a video stream, comprising:
  23               analyzing, via a mobile device, a scene represented by the video stream
  24         for at least one object;
  25               deriving at least one characteristic of the video stream;
  26               recognizing the at least one object in the scene as a target object based at
  27         least in part on the at least one characteristic of the video stream;
  28
                                                -62-                       Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 64 of 78 Page ID #:64




   1              providing an indication upon recognizing the at least one object as the
   2        target object; and
   3              presenting to a user, via an address, content information associated with
   4        the target object.
   5        166. The BoA Accused Products operate, in part, on a BoA customer’s mobile
   6 device, such as a mobile phone or tablet. The BoA Accused Products operate to
   7 capture video and image data of a check that the customer wishes to deposit using a
   8 camera associated with the mobile device, as exemplified in the images below.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
                                                -63-                       Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 65 of 78 Page ID #:65




   1 features/mobile-check-deposit/
   2         167. On information and belief, the BoA Accused Products operate to identify
   3 an object within the captured video/image data and distinguish the object present in
   4 the video/image from others based on features of the object in the captured
   5 video/image. For example, on information and belief, the BoA Accused Products
   6 identify and distinguish the specific type of the check, as described in the below
   7 image, as well as components thereof, such as writing, signatures, and alphanumeric
   8 characters.
   9
  10
  11
  12
  13
  14
  15
  16
  17         https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  18         168. BoA’s Accused Products perform validation and verification of the

  19 captured check image and perform a check deposit transaction with the BoA
  20 customer’s checking account, as described in the image below.
  21
  22
  23
  24       https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/

  25         169. On information and belief, BoA’s Accused Products associate identified

  26 objects from the captured check image with relevant information associated with the
  27 captured check, including, for example, information concerning monetary amount and
  28 parties associated with the check, authorization and validity of the check, the date and
                                               -64-                          Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 66 of 78 Page ID #:66




   1 status of the checking transaction, and a confirmation number. BoA’s Accused
   2 Products provide this information to the customer’s device, whereon the information
   3 is presented to the a user, as exemplified in the images below.
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17        https://www.bankofamerica.com/online-banking/mobile-and-online-banking-
  18 features/mobile-check-deposit/
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              -65-                       Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 67 of 78 Page ID #:67




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13        170. On information and belief, BoA has had actual knowledge of its
  14 infringement of the ’004 patent since no later than the filing date of this Complaint.
  15        171. On information and belief, had actual knowledge of its and its customers’
  16 infringement of the ’004 patent or was willfully blind thereto as of the issue date of
  17 the ’004 patent. For example:
  18              NantWorks and BoA collaborated closely as part of BoA’s evaluation of
  19               NantWorks’ computer image recognition technologies.
  20              As part of their relationship, NantWorks made BoA aware of
  21               NantWorks’ patent portfolio covering computer image recognition and
  22               processing.
  23              BoA’s patent applications cite numerous NantWorks patent publications
  24               in the prosecution family of the ’004 patent.
  25              BoA directly and wrongfully appropriated and incorporated NantWorks’
  26               confidential image recognition and processing technology into BoA’s
  27               mobile check deposit software. On information and belief, BoA knew
  28               or had reason to know that NantWorks owned patent rights covering the
                                               -66-                     Case No.: 2:20-cv-7872
                                 COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                     TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 68 of 78 Page ID #:68




   1                appropriated technology or that NantWorks would attain patent rights
   2                covering those technologies.
   3          172. Notwithstanding BoA’s actual notice of infringement, BoA has provided
   4 and continues to provide the BoA Accused Products to its customers that make or use
   5 the BoA Accused Products with knowledge of or willful blindness to the fact that its
   6 actions will induce others, including those customers, to directly infringe the ’004
   7 patent. BoA induces others including its customers to infringe the ’004 patent in
   8 violation of 35 U.S.C. § 271(b) by encouraging and facilitating others to perform
   9 actions that BoA knows to be acts of infringement of the ’004 patent with intent that
  10 those performing the acts infringe the ’004 patent, or with willful blindness to such
  11 facts.    On information and belief, BoA, directly and/or through intermediaries,
  12 advertises and distributes the BoA Accused Products, publishes instruction materials,
  13 specifications and promotional literature describing the operation of the BoA Accused
  14 Products, and offers technical assistance, training, and/or consulting services
  15 regarding the BoA Accused Products to its customers.17 At least BoA’s customers and
  16 other end users of these BoA Accused Products then directly infringe the ’004 patent
  17 by making or using, without NantWorks’ authority, the BoA Accused Products.
  18          173. On information and belief, BoA knows that the BoA Accused Products
  19 are especially made or especially adapted for use in the infringement of the ’004
  20 patent. The infringing components of these products are not staple articles or
  21 commodities of commerce suitable for substantial noninfringing use, and the
  22 infringing components of these products are a material part of the invention of the
  23 ’004 patent. Accordingly, in violation of 35 U.S.C. § 271(c), BoA is also contributing
  24 to the direct infringement of the ’004 patent by at least its customers and/or end users
  25
  26     17
             See, e.g., https://www.bankofamerica.com/online-banking/mobile-and-
  27 online-banking-features/mobile-check-deposit/;
     https://www.bankofamerica.com/online-banking/mobile-check-deposit-faqs/;
  28 https://promo.bankofamerica.com/mobile-check-deposit/
                                              -67-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 69 of 78 Page ID #:69




   1 of these BoA Accused Products. The customers and/or end users of these BoA
   2 Accused Products directly infringe the ’004 patent by making or using, without
   3 NantWorks’ authority, the BoA Accused Products.
   4        174. As a result of BoA’s infringement of the ’004 patent, NantWorks has
   5 suffered, and will continue to suffer, substantial damages. Accordingly, BoA is liable
   6 to NantWorks for damages adequate to compensate for BoA’s acts of infringement,
   7 in an amount to be proved at trial but in no event less than a reasonable royalty for the
   8 use made of NantWorks’ invention by BoA under 35 U.S.C. § 284.
   9        175. In addition, BoA’s acts of infringement have caused NantWorks
  10 irreparable harm that is not compensable by monetary damages. The hardships that
  11 an injunction would impose are less than those faced by NantWorks should an
  12 injunction not issue. The public interest would be served by issuance of an injunction.
  13 Thus, NantWorks is entitled to a preliminary and a permanent injunction against
  14 further infringement. Therefore NantWorks is entitled to injunctive relief under 35
  15 U.S.C. § 283.
  16        176. BoA’s acts of infringement constitute willful, egregious misconduct, and
  17 consequently NantWorks is entitled to a discretionary increase of its damages award
  18 up to three times the amount found or assessed, costs, and attorney’s fees under 35
  19 U.S.C. § 284.
  20        177. Based on the foregoing facts, NantWorks requests that this Court declare
  21 this an exceptional case, and award Plaintiffs their costs and attorney’s fees under 35
  22 U.S.C. § 285.
  23                                       COUNT IX:
  24                                Copyright Infringement
  25        178. NantWorks re-alleges and incorporates by reference the allegations of
  26 the preceding paragraphs of this Complaint as if fully set forth herein.
  27        179. NantWorks source code, object code, and libraries for the mobile check
  28 deposit software it created (“Advanced Mobile Deposit Software”) are original
                                           -68-                    Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 70 of 78 Page ID #:70




   1 literary works of authorship by NantWorks employed programmers.
   2         180. NantWorks’ Advanced Mobile Deposit Software was fixed in a tangible
   3 medium of expression when it was stored in non-volatile computer memory and/or
   4 media such as computer hard drives, CD, CD-R, DVD, or Blu-ray disks from which
   5 it may be perceived, reproduced, or otherwise communicated for a period of more
   6 than transitory duration.     Accordingly, NantWorks’ Advanced Mobile Deposit
   7 Software underlying code is a proper subject of copyright protection within the
   8 meaning of 17 U.S.C. § 102.
   9         181. NantWorks owns and has a valid copyright in the NantWorks’ Advanced
  10 Mobile Deposit Software.         A copy of the record of registration, Copyright
  11 Registration No. TX0008852717, is attached as Exhibit I.
  12         182. BoA had access to portions of NantWorks’ Advanced Mobile Deposit
  13 Software through its collaboration with NantWorks. During this collaboration, BoA
  14 was provided with multiple versions of NantWorks’ Advanced Mobile Deposit
  15 Software pursuant to its agreements with NantWorks.
  16         183. On information and belief, BoA utilized NantWorks’ Advanced Mobile
  17 Deposit Software provided to BoA in mobile check deposit features in their mobile
  18 application, including but not limited to, implementation of the NantWorks’
  19 Advanced Mobile Deposit Software source code and/or algorithms derived from the
  20 source code in the source code underlying BoA’s mobile check deposit solution in its
  21 Bank of America Mobile Banking application.
  22         184. On information and belief, BoA has copied, publicly displayed, and
  23 distributed products (including versions of its Bank of America Mobile Banking
  24 application) derived from NantWorks’ Advanced Mobile Deposit Software in whole
  25 or in part, and will continue to do so.
  26         185. BoA’s products, such as versions of its Bank of America Mobile
  27 Banking application, are substantially similar to the protected elements of
  28 NantWorks’ Advanced Mobile Deposit Software.
                                         -69-                             Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 71 of 78 Page ID #:71




   1        186. BoA has no license or any other form of permission to commercially
   2 copy, sell, license or distribute NantWorks’ Advanced Mobile Deposit Software.
   3        187. On information and belief, users of BoA’s mobile application must have
   4 obtained and used copyrightable portions of NantWorks’ Advanced Mobile Deposit
   5 Software or works derived therefrom to use the mobile check deposit feature in
   6 versions of BoA’s Bank of America Mobile Banking application. BoA has thus
   7 induced, caused, and materially contributed to the infringing acts of others by
   8 encouraging, inducing, allowing and assisting others to use, copy, publically display,
   9 and distribute NantWorks’ Advanced Mobile Deposit Software, and works derived
  10 therefrom.
  11        188. On information and belief, BoA’s acts of direct, contributory, and/or
  12 vicarious copyright infringement are willful, deliberate, and in utter disregard of
  13 NantWorks’ copyrights, pursuant to the Copyright Act, 17 U.S.C. § 504.
  14        189. BoA’s acts of direct, contributory, and/or vicarious copyright
  15 infringement have caused and will continue to cause damage to NantWorks in an
  16 amount to be determined at trial.
  17                                       COUNT X:
  18                      Violation of the Defend Trade Secrets Act
  19        190. NantWorks re-alleges and incorporates by reference the allegations of
  20 the preceding paragraphs of this Complaint as if fully set forth herein.
  21        191. The actions of BoA as described above constitute violations of one or
  22 more provisions of the Defend Trade Secrets Act of 2016 (“DTSA”), PL 114-153,
  23 May 11, 2016, 130 Stat 376, which amends the Economic Espionage Act, 18 U.S.C.
  24 § 1831 et seq.
  25        192. NantWorks is the owner of trade secrets relating to digital image
  26 recognition and processing systems. NantWorks’ trade secrets include proprietary
  27 algorithms and information relating to digital image recognition and processing
  28 systems, embodied, described and performed in software, documentation, and code,
                                            -70-                     Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 72 of 78 Page ID #:72




   1 including but not limited to any version of NantWorks’ Advanced Mobile Deposit
   2 Software.
   3         193. NantWorks’ trade secrets constitute independent economic value and are
   4 not generally known or readily ascertainable.
   5         194. At all times, NantWorks has taken reasonable efforts to keep its trade
   6 secrets secret through the use of non-disclosure and confidentiality agreements,
   7 employment agreements, employee training, limiting employee access, and password
   8 protection and encryption.
   9         195. BoA acquired Plaintiff’s trade secrets through a relationship of trust and
  10 by way of an April 2010 non-disclosure agreement, the parties’ 2011 Collaboration
  11 Agreement,      and    a   May     2013    non-disclosure     agreement     (collectively
  12 “NantWorks/BoA Agreements”), which imposed a duty upon BoA to maintain the
  13 confidentiality of NantWorks’ confidential information and trade secrets and to not
  14 improperly use and/or disclose confidential information and trade secrets belonging
  15 to NantWorks. At all relevant times, BoA knew about the confidential nature of
  16 NantWorks’ trade secrets.
  17         196. BoA misappropriated NantWorks’ trade secrets by improper means in
  18 violation of the NantWorks/BoA Agreements by using them and continuing to use
  19 them for their own economic benefit.          On information and belief, BoA used
  20 NantWorks’ trade secrets to inform the development of and implement features
  21 developed by NantWorks into BoA’s mobile banking software.
  22         197. BoA has intentionally, willfully and maliciously misused trade secrets
  23 and/or confidential or proprietary information or knowledge of NantWorks, and
  24 continues to do so, in violation of a confidential relationship.
  25         198. As a consequence of the foregoing, NantWorks has suffered and will
  26 continue to suffer irreparable harm and loss.
  27
  28
                                               -71-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 73 of 78 Page ID #:73




   1                                       COUNT XI:
   2              Misappropriation of Trade Secrets Under California Law
   3        199. NantWorks re-alleges and incorporates by reference the allegations of
   4 the preceding paragraphs of this Complaint as if fully set forth herein.
   5        200. The actions of BoA as described above constitute violations of one or
   6 more provisions of the California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ.
   7 Code § 3426, et seq.
   8        201. NantWorks is the owner of trade secrets relating to digital image
   9 recognition and processing systems. NantWorks’ trade secrets include proprietary
  10 algorithms and information relating to digital image recognition and processing
  11 systems, embodied, described and performed in software, documentation, and code,
  12 including but not limited to any version of NantWorks’ Advanced Mobile Deposit
  13 Software.
  14        202. NantWorks’ trade secrets constitute independent economic value and are
  15 not generally known or readily ascertainable.
  16        203. At all times, NantWorks has taken reasonable efforts to keep its trade
  17 secrets secret through the use of non-disclosure and confidentiality agreements,
  18 employment agreements, employee training, limiting employee access, and password
  19 protection and encryption.
  20        204. BoA acquired Nantworks’ trade secrets through a relationship of trust
  21 and by way of the NantWorks/BoA Agreements, which imposed a duty upon BoA to
  22 maintain the confidentiality of NantWorks’ confidential information and trade secrets
  23 and to not improperly use and/or disclose confidential information and trade secrets
  24 belonging to NantWorks. At all relevant times, BoA knew about the confidential
  25 nature of NantWorks’ trade secrets.
  26        205. BoA misappropriated NantWorks’ trade secrets by improper means in
  27 violation of the NantWorks/BoA Agreements by using them and continuing to use
  28 them for their own economic benefit.        On information and belief, BoA used
                                               -72-                   Case No.: 2:20-cv-7872
                               COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                   TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 74 of 78 Page ID #:74




   1 NantWorks’ trade secrets to inform the development of and implement features
   2 developed by NantWorks into BoA’s mobile banking software.
   3        206. BoA has intentionally, willfully and maliciously misused trade secrets
   4 and/or confidential or proprietary information or knowledge of NantWorks, and
   5 continues to do so, in violation of a confidential relationship.
   6        207. As a consequence of the foregoing, NantWorks has suffered and will
   7 continue to suffer irreparable harm and loss.
   8                                      COUNT XII:
   9              Breach of Contract under New York and California Law
  10        208. NantWorks re-alleges and incorporates by reference the allegations of
  11 the preceding paragraphs of this Complaint as if fully set forth herein.
  12        209. Beginning in 2010, NantWorks entered into the NantWorks/BoA
  13 Agreements with BoA for the limited purpose of potentially assisting with the
  14 development of the mobile checking deposit application that BoA was building for
  15 commercial use.
  16        210. Under the NantWorks/BoA Agreements, the parties agreed that any trade
  17 secrets or other confidential information shall remain the property of the originating
  18 party. BoA had a duty to use care to prevent disclosure, publication or dissemination
  19 of NantWorks’ confidential information and to use this confidential information only
  20 for the purposes of evaluating the proposed business venture.
  21        211. Under the protection of the NantWorks/BoA Agreements, NantWorks
  22 disclosed trade secrets and other confidential information to BoA.
  23        212. BoA breached the NantWorks/BoA Agreements by using and/or
  24 disclosing Plaintiff’s trade secrets and other confidential information for its own
  25 benefit in a manner not permitted by the NantWorks/BoA Agreements.
  26        213. Upon information and belief, BoA used NantWorks’ trade secrets and
  27 confidential information in BoA’s mobile check deposit software in a manner not
  28 permitted by the NantWorks/BoA Agreements.
                                         -73-                             Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 75 of 78 Page ID #:75




   1         214. As a result of the BoA’s breach, NantWorks has suffered damages in an
   2 amount to be determined at trial.
   3                                PRAYER FOR RELIEF
   4         WHEREFORE, NantWorks respectfully requests:
   5         A.    That Judgment be entered that:
   6               a.     BoA has infringed one or more claims of the Asserted Patents,
   7 directly and indirectly, literally and/or under the doctrine of equivalents;
   8               b.     BoA has infringed NantWorks’ copyright rights;
   9               c.     BoA has misappropriated NantWorks’ protected trade secrets;
  10               d.     BoA has breached their contractual obligations to NantWorks.
  11         B.    That, in accordance with 35 U.S.C. § 283, BoA, and all of their affiliates,
  12 employees, agents, officers, directors, attorneys, successors, and assigns and all those
  13 acting on behalf of or in active concert or participation with any of them, be
  14 preliminarily and permanently enjoined from (1) infringing the Asserted Patents and
  15 (2) making, using, selling, and offering for sale the mobile check deposit feature of
  16 the Bank of America Mobile Banking application and/or backend servers enabling
  17 the accused functionality of such application;
  18         C.    An order directing BoA to file with the Court and serve upon
  19 NantWorks’ counsel within thirty (30) days after entry of the order of injunction, a
  20 report setting forth the manner and form in which BoA has complied with the
  21 injunction, including the provision relating to destruction and recall of infringing
  22 products and materials;
  23         D.    An award of damages sufficient to compensate NantWorks for BoA’s
  24 infringement under 35 U.S.C. § 284, including an enhancement of damages on
  25 account of BoA’s willful infringement;
  26         E.    That the case be found exceptional under 35 U.S.C. § 285 and that
  27 NantWorks be awarded its reasonable attorneys’ fees;
  28         F.    Costs and expenses in this action;
                                               -74-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 76 of 78 Page ID #:76




   1       G.    An award of prejudgment and post-judgment interest; and
   2       H.    Such other and further relief as the Court may deem just and proper.
   3
   4 DATED: August 27, 2020              QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
   5
   6
   7                                      By /s/ Kevin P.B. Johnson
   8                                        Kevin P.B. Johnson
                                            Todd Briggs
   9
                                            QUINN EMANUEL URQUHART
  10                                         & SULLIVAN LLP
  11                                        555 Twin Dolphin Dr., 5th Floor
                                            Redwood Shores, California 94065
  12                                        Tel.: (650) 801-5000
  13                                        Fax: (650) 801-5100

  14                                         Attorneys for Plaintiff
  15                                         NANTWORKS, LLC and NANT
                                             HOLDINGS IP, LLC
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            -75-                       Case No.: 2:20-cv-7872
                             COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                 TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 77 of 78 Page ID #:77




   1                             DEMAND FOR JURY TRIAL
   2        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, NantWorks
   3 respectfully demands a trial by jury on all issues triable by jury.
   4
   5 DATED: August 27, 2020                 QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
   6
   7
   8                                         By /s/ Kevin P.B. Johnson
   9                                           Kevin P.B. Johnson
                                               Todd Briggs
  10
                                               QUINN EMANUEL URQUHART
  11                                            & SULLIVAN LLP
  12                                           555 Twin Dolphin Dr., 5th Floor
                                               Redwood Shores, California 94065
  13                                           Tel.: (650) 801-5000
  14                                           Fax: (650) 801-5100

  15                                            Attorneys for Plaintiff
  16                                            NANTWORKS, LLC and NANT
                                                HOLDINGS IP, LLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -76-                       Case No.: 2:20-cv-7872
                                COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                    TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
Case 2:20-cv-07872-GW-PVC Document 1 Filed 08/27/20 Page 78 of 78 Page ID #:78




   1                                  ATTESTATION
   2        I, Todd Briggs, am the ECF user whose ID and password are being used to file
   3 the above document. In compliance with Local Rule 5-4, I hereby attest that Kevin
   4 Johnson has concurred in the filing of the above document.
   5
   6
                                                   /s/ Todd Briggs
   7
                                                  Todd Briggs
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -77-                       Case No.: 2:20-cv-7872
                              COMPLAINT FOR PATENT INFRINGEMENT, COPYRIGHT INFRINGEMENT,
                                  TRADE SECRET MISAPPROPRIATION, AND BREACH OF CONTRACT
